DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plodinec, et al (U.S. Patent 8,756,711 B2) in view of Gimzewski, et al (U.S. Patent Application Publication 2005/0239047 A1).
Regarding claims 17 and 20, Plodinec discloses a method comprising:
Providing a tissue sample from a mammary tumor of a subject (column 6, lines 4-6);
Assigning the tissue sample to a breast cancer subtype by determining a stiffness value for each of a plurality of points on said tissue sample using an atopic force microscope (column 2, lines 24-28), resulting in a stiffness distribution (abstract; column 3, lines 14-50), and
Assigning said sample to a breast cancer molecular subtype based on said stiffness distribution (column 19, line 47-column 20, line 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add to Plodinec’s method the step of administering a treatment to the subject based on the determined subtype, because doing so would allow the determination of subtype to be practically applied in a therapeutic setting.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plodinec in view of Gimzewski as applied to claim 17 above, and further in view of Aneja, et al (U.S. Patent Application Publication 2015/0346191 A1).
 	Regarding claims 18 and 19, Plodinec in view of Gimzewski teaches the method of claim 17, but although Gimzewski teaches administering a treatment to the subject based on the type and stage of cancer identified, Gimzewski does not detail the specific treatments for each type of cancer.
	Aneja teaches administering chemotherapy in combination with hormone therapy to a subject, in a case where the mammary tumor has been classified as luminal B subtype and has a high metastatic risk (paragraph 0116).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer chemotherapy in combination with hormone therapy to the subject in case of the mammary tumor classified by the method of Plodinec in .
Allowable Subject Matter
Claims 1, 3-10 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the limitations of now-canceled claim 2, which have been incorporated into independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        26 August 2021